Case 4:12-cv-00239-MW-CAS Document 322 Filed 03/05/19 Page 1 of 4




       UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

PRISON LEGAL NEWS,

              Plaintiff,

v.                                        Case No. 4:12cv239-MW/CAS

MARK S. INCH, in his official
capacity as Secretary of the
Florida Department of Corrections,

           Defendant.
__________________________/

                 ORDER DETERMINING
     PLAINTIFF’S ENTITLEMENT TO FEES AND COSTS

       Plaintiff raised two claims against Defendant 1 in this case:

(1) unconstitutional censorship under the First Amendment, and

(2) violation of the Fourteenth Amendment per “[Defendant’s]

failure and refusal to provide Plaintiff with constitutionally

required notice and an opportunity to be heard and/or protest the

decision each time Plaintiff’s publications are censored.” ECF No.

14, at 11, 13. This Court ruled in favor of Defendant on the first

claim and in favor of Plaintiff on the second claim. ECF No. 251.


       1  The claims were originally brought against Kenneth S. Tucker in his
official capacity as Secretary of the Florida Department of Corrections. ECF
No. 14, at 11, 13. Mr. Tucker has since been replaced by Mark S. Inch. See ECF
No. 318.
                                      1
Case 4:12-cv-00239-MW-CAS Document 322 Filed 03/05/19 Page 2 of 4



The Eleventh Circuit affirmed on appeal, ECF No. 300, and the

Supreme Court denied review, ECF No. 314. Plaintiff now moves

for attorney’s fees under 42 U.S.C. § 1988 and costs under Federal

Rule of Civil Procedure 54(d)(1). ECF No. 310.

      “[I]n order to qualify for attorney’s fees under § 1988, a

plaintiff must be a ‘prevailing party.’” Farrar v. Hobby, 506 U.S.

103, 109 (1992). “Under [the Supreme Court’s] generous

formulation of the term, plaintiffs may be considered prevailing

parties for attorney’s fees purposes if they succeed on any

significant issue in litigation which achieves some of the benefits

the parties sought in bringing suit.” Id. (internal quotation marks

omitted). This Court concludes that Plaintiff is a prevailing party

within the meaning of § 1988 because Plaintiff succeeded on its

Fourteenth Amendment claim. That claim was significant, and

Plaintiff achieved a benefit by having this Court enter an

injunction requiring the Florida Department of Corrections to

comply with its notice provisions. As such, Plaintiff is entitled to

fees under § 1988.

      As for costs, the Federal Rules of Civil Procedure provide

that “[u]nless a federal statute, these rules, or a court order

provides otherwise, costs—other than attorney’s fees—should be

                                 2
Case 4:12-cv-00239-MW-CAS Document 322 Filed 03/05/19 Page 3 of 4



allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1). “[A] party

need not prevail on all issues to justify a full award of costs . . . .”

Head v. Medford, 62 F.3d 351, 354 (11th Cir. 1995) (quoting United

States v. Mitchell, 580 F.2d 789, 793 (5th Cir. 1978)). “A party who

has obtained some relief usually will be regarded as the prevailing

party even though he has not sustained all his claims . . . .” Id.

(quoting Mitchell, 580 F.2d at 793). Again, this Court concludes

that Plaintiff is the prevailing party because it obtained relief on

its Fourteenth Amendment claim. As such, Plaintiff is entitled to

costs under Rule 54(d)(1).

      Accordingly,

      IT IS ORDERED:

      1. Plaintiff’s motion to determine entitlement to attorney’s

         fees and expenses, ECF No. 310, is GRANTED insofar as

         this Court concludes that Plaintiff is entitled to attorney’s

         fees. No later than March 15, 2019, Plaintiff must file a

         brief outlining the amount of fees it believes this Court

         should award. In doing so, Plaintiff must specifically

         explain why it believes this Court should not reduce any

         award in light of Plaintiff’s loss on its First Amendment



                                   3
Case 4:12-cv-00239-MW-CAS Document 322 Filed 03/05/19 Page 4 of 4



         Claim. Defendant must respond to Plaintiff’s brief no

         later than March 29, 2019.

      2. This Court defers ruling on the issue of costs. No later

         than March 15, 2019, Plaintiff must file a response to

         Defendant’s objections as listed in ECF No. 321.

      SO ORDERED on March 5, 2019.

                       s/Mark E. Walker
                       Chief United States District Judge




                                4
